   Case 2:19-cv-00004-D-BR Document 5 Filed 01/22/19                      Page 1 of 3 PageID 25


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

  JOHN PRIEST,                                       §
                                                     §
                                        Plaintiff,   §
                                                     §
  v.                                                 §   Civil Action No. 2:19-CV-04-D
                                                     §
  LOGAN GRAZIER et al.,                              §
                                                     §
                                    Defendants.      §            Referred to U.S. Magistrate Judge

                             STANDING ORDER OF REFERENCE

        Under the authority of 28 U.S.C. § 636(b) and Rule 2(c) of Miscellaneous Order No. 6 of

this District, this action is hereby REFERRED to U.S. Magistrate Judge Reno for pretrial

management. All nondispositive motions, pending or prospective, are referred to the Magistrate

Judge for determination. All dispositive motions, pending or prospective, are referred to the

Magistrate Judge for findings of fact and /or conclusions of law and recommendations. All other

pretrial matters, including scheduling and alternative dispute resolution, are referred to the

Magistrate Judge for appropriate action consistent with applicable law. Magistrate Judge Reno is

to notify the court when the case is ready for a trial setting.

        The parties may consent to have all further proceedings in this case, including a jury or

non-jury trial, conducted by the Magistrate Judge. See 28 U.S.C. § 636(c). In this regard, the

attorneys shall advise their client that Judge Reno will likely be able to give this case a special trial

setting. Alternatively, the parties may consent to have Judge Reno make final rulings on case

dispositive motions, while reserving their right to trial before a District Judge. A consent form is

attached for your convenience. Any party is free to withhold consent without adverse

consequences.
   Case 2:19-cv-00004-D-BR Document 5 Filed 01/22/19                   Page 2 of 3 PageID 26


       If all parties consent to the authority of the Magistrate Judge for all purposes, the case will

be transferred to Judge Reno. An appeal from a judgment entered by Judge Reno will be taken

directly to the appropriate United States court of appeals in the same manner as an appeal from

any other judgment of a district court. If all parties do not consent, the case will remain with Judge

Reno for pretrial management as outlined above.

       The parties are instructed that they are not to submit paper copies of pleadings or motions

to either District Judge or Magistrate Judge chambers, unless otherwise instructed to do so by one

of those chambers.

            SO ORDERED.

            January 22, 2019.



                                               _________________________________
                                               SIDNEY A. FITZWATER
                                               SENIOR JUDGE




                                                -2-
   Case 2:19-cv-00004-D-BR Document 5 Filed 01/22/19                       Page 3 of 3 PageID 27


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

  JOHN PRIEST,                                        §
                                                      §
                                         Plaintiff,   §
                                                      §
  v.                                                  §    Civil Action No. 2:19-CV-04-D
                                                      §
  LOGAN GRAZIER et al.,                               §
                                                      §
                                      Defendants.     §


    CONSENT TO PROCEED BEFORE A UNITED STATES MAGISTRATE JUDGE
        In accordance with the provisions of 28 U.S.C. § 636(c), the parties to the above
  captioned civil matter hereby waive their right to proceed before a United States District Judge
  and consent to have a United States Magistrate Judge conduct any and all further proceedings
  in the above styled case (including the trial) and order entry of a final judgment.
  Signature of Party or Counsel of Record                                 Date




NOTE: Return this form to the District Clerk only if it has been executed by all parties to the case.



                                    ORDER OF REASSIGNMENT
  IT IS HEREBY ORDERED that the above captioned matter be reassigned to the United States
  Magistrate Judge Reno for the conduct of all further proceedings and the entry of judgment in
  accordance with 28 U.S.C. § 636(c) and the foregoing consent of the parties.


  DATED: ___________                     __________________________________
                                         UNITED STATES DISTRICT JUDGE
